                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

KEVIN DALE SHEFFIELD,                              '
          Petitioner,                              '
                                                   '
V.                                                 '            3:19-CV-2399-D
                                                   '
THE STATE OF TEXAS,                                '
           Respondent.                             '


                                               ORDER

          The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Petitioner filed objections on January 31, 2020, and the undersigned district judge has

made a de novo review of those portions of the proposed findings and recommendation to which

objection was made. The objections are overruled, and the court adopts the findings, conclusions,

and recommendation of the United States Magistrate Judge.

          It is therefore ordered that the petition for writ of habeas corpus under 28 U.S.C. § 2241 is

dismissed without prejudice for failure to exhaust state court remedies.

          Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the

petitioner has failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484

(2000).
If petitioner files a notice of appeal,

( )     petitioner may proceed in forma pauperis on appeal.

(X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in

        forma pauperis.

SO ORDERED.

February 11, 2020.



                                          _________________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE




                                           -2-
